229 F.3d 657 (7th Cir. 2000)
In re Beverly B. Mann, Petitioner.
No. 00-2247
In the  United States Court of Appeals  For the Seventh Circuit
Submitted September 8, 2000Decided October 13, 2000

Application for Writ of Mandamus to the United States  District Court for the Northern District of Illinois, Eastern  Division.  No. 84 C 11020--Wayne R. Andersen, Judge.
Before Kanne, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Beverly Mann is  persistent if nothing else. Sixteen years ago,  the City of Chicago terminated Mann's employment  as an Assistant Corporation Counsel. Since then,  she has been on a quest to prove that the City  wronged her. Mann, for the most part representing  herself pro se, has fought the good fight,  succeeding on some claims and losing on others.  But this long and bitter dispute should have  ended after this Court on July 14, 1999, affirmed  the district court's grant of summary judgment in  favor of the City on Mann's final claims, and the  Supreme Court denied her petition for a writ of  certiorari on February 22, 2000.


2
Unfortunately, Mann has refused to accept her  defeat. So now she is back in court, filing  motion after motion in which she rehashes every  issue resolved against her. The list of papers  she has recently filed pro se with this Court  includes the following: (1) a Petition for Writ  of Mandamus, (2) a Motion for Judicial Recusal,  (3) a Motion To Correct Docket Entry, (4) a  Supplement to Petition for Writ of Mandamus and  to Motion for Judicial Recusal, (5) a motion  entitled Clarification of Portion of Supplement  to Petition for Writ of Mandamus and to Motion  for Judicial Recusal, (6) a Second Supplement to  Petition for Writ of Mandamus and Motion for  Judicial Recusal, (7) a Notice of Filing of  Motion in District Court, (8) a Motion for Ruling  on Motion for Judicial Recusal and on Petition  for Writ of Mandamus, (9) a Corrected Motion for  Ruling on Motion for Judicial Recusal and on  Petition for Writ of Mandamus, (10) a Supplement  to Petition for Writ of Mandamus and to Motion  for Judicial Recusal, and (11) another Supplement  to Motion for Judicial Recusal.


3
In one way or another, everything on this  lengthy list of motions is directed toward the  actions of U.S. District Judge Andersen.  According to Mann, Judge Andersen is obliged to  recuse himself from considering any of her "new"  motions because she had previously filed a "non-  frivolous" judicial misconduct complaint against  him1 and because he is biased against her.  Underneath this sound and fury is a motion Mann  filed on April 17, 2000, under Fed. R. Civ. P.  60(b), in which she sought to vacate an order  entered by District Judge Moran (to whom Mann's  case had been assigned originally) on July 14,  1986--some 14 years ago. In that motion, Mann  contended that Judge Moran's order dismissing  Count III of her complaint, in which she had  alleged an equal protection violation, could not  stand in light of the Supreme Court's recent  holding in Village of Willowbrook v. Olech, 120  S. Ct. 1073 (2000), that an equal protection  claim could be stated by a class of one. At some  point in the ensuing years, the case had been  reassigned to Judge Andersen. During a status  hearing, Judge Andersen expressed skepticism  about the likelihood that a Rule 60(b) motion  filed fourteen years after entry of an order  would be granted, but he also explained to Mann  that he harbored no animosity towards her and  would therefore consider the merits of her claim.


4
Displeased with his comment, Mann then filed  this mandamus petition (and the many motions  related to it), asking us to order Judge Andersen  to recuse himself from ruling on her Rule 60(b)  motion. See United States v. Boyd, 208 F.3d 638,  645 (7th Cir. 2000) (denial of a motion to recuse  is reviewable only by way of a mandamus  petition). This we decline to do. Mann thinks  that the minute she filed the misconduct  complaint against Judge Andersen, he became  obligated to step down from any case involving  her, but this is not correct. She has not cited  any rule or decision supporting the sweeping idea  that a judge must automatically disqualify  herself from a lawsuit simply because a  disgruntled litigant currently alleges (or has  previously alleged) judicial misconduct. Indeed,  if that were the rule, litigants displeased with  Judge A's adverse rulings could easily manipulate  the system by filing a misconduct complaint,  thereby disqualifying Judge A from hearing the  case, in the hopes that the case would then be  assigned to Judge B who might be more sympathetic  to their cause.


5
"Judge shopping" is not a practice that should  be encouraged. Proof of bias or partiality (or  the appearance of either) might warrant recusal,  but Mann offers nothing to indicate that this is  a problem other than Judge Andersen's assessment  that her Rule 60(b) motion would probably be  denied. That comment, standing alone, is not  enough to prove an improper motive. See Hook v.  McDade, 89 F.3d 350, 355 (7th Cir. 1996) (trial  judge's criticism of a motion not enough to  demonstrate bias); Marozsan v. United States, 90  F.3d 1284, 1290 (7th Cir. 1996) (the mere fact  that the judge ruled against a litigant on  several issues held to be insufficient to show  impermissible prejudice). (Though this is  unimportant for the issues presently before us,  we find Judge Andersen's comment about the  likelihood of success for Mann's Rule 60(b)  motion eminently reasonable. In fact, the motion  is entirely frivolous. Recently, Mann filed yet  another motion to vacate, again claiming that a  recent Supreme Court decision entitles her to  relief. Her target for that motion was an order  entered by Judge Andersen on March 13, 1998,  granting summary judgment in favor of the City.  Although Mann seems to believe that Rule 60  motions may be used to revive obviously dead  claims, she should be aware there are strict  limitations on the use of that rule and that if  she persists in this pattern of behavior her  actions will result in the imposition of  sanctions by both the district court and this  Court. See Berwick Grain Co., Inc. v. Illinois  Dep't of Agric., 217 F.3d 502 (7th Cir. 2000).)  There is nothing here to suggest the appearance  of bias, let alone actual bias, on the part of  Judge Andersen, and therefore disqualification is  not warranted.


6
A final note. In the various papers Mann has  filed in connection with her mandamus petition,  she has made numerous disparaging remarks about  the judges of the Seventh Circuit Court of  Appeals. Litigants are understandably  disappointed when they do not prevail in court,  but that does not give them the license to attack  the integrity of the judiciary. Such abusive  conduct will not be tolerated, not even from a  pro se litigant. Furthermore, Mann's practice of  flooding the court with frivolous motions after  a suit has been concluded cannot continue. If  Mann persists in unprofessional behavior, we  hereby reiterate that sanctions will be imposed.  See Support Systems Int'l v. Mack, 45 F.3d 185  (7th Cir. 1995) (per curiam).


7
The petition for a writ of mandamus is Denied,  and all pending motions are Denied as Moot.



Notes:


1
 After Mann was unable to convince this Court that  Judge Andersen erred in granting the City's  motion for summary judgment, she filed a judicial  misconduct complaint against him (and several  judges of this Court) in December 1999. Mann  essentially complained that Judge Andersen  "mishandled" the summary judgment motion. On  December 22, 1999, the then Chief Judge of this  Court, Judge Posner, dismissed the complaint,  citing the fact that Mann's claims related  directly to the merits of Judge Andersen's  decision. See 28 U.S.C. sec. 372(c)(3)(A)(ii)  ("After expeditiously reviewing a complaint  [concerning the conduct of a judge], the chief  judge, by written order stating his reasons, may-  -(A) dismiss the complaint, if he finds it to be  . . . (ii) directly related to the merits of a  decision or procedural ruling . . . ."). The  Chief Judge also noted that Mann, who had  challenged Judge Andersen's ruling on appeal and  lost, could not use a judicial misconduct  complaint to seek further review of the judge's  decision.